           Case 1:20-cv-00959-DAD-SAB Document 19 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE MIGUEL QUEZADA,                              Case No. 1:20-cv-00959-DAD-SAB

12                  Plaintiff,                         ORDER GRANTING STIPULATED
                                                       REQUEST TO EXTEND DEADLINE TO
13          v.                                         FILE RESPONSIVE PLEADING AND TO
                                                       CONTINUE SCHEDULING CONFERENCE
14   STATE OF CALIFORNIA, et al.,
                                                       (ECF No. 18)
15                  Defendants.

16

17         This action was removed to this Court on July 8, 2020. (ECF No. 1) On June 14, 2021,

18 the District Judge granted Defendants’ motion to dismiss. (ECF No. 13.) On July 2, 2021, a first

19 amended complaint was filed. (ECF No. 15.) On July 16, 2021, the parties filed a stipulation
20 extending the time for Defendants to file a responsive pleading by fourteen (14) days. (ECF No.

21 16.) On July 30, 2021, the parties filed a stipulation further extending the deadline to file a

22 responsive pleading, and requesting the scheduling conference be continued to allow the parties

23 to discuss the merits of Defendants’ potential motion to dismiss. (ECF No. 18.) The Court finds

24 good cause to continue the scheduling conference and further extend the deadline for Defendants

25 to file a responsive pleading.

26 / / /
27 / / /

28 / / /


                                                   1
            Case 1:20-cv-00959-DAD-SAB Document 19 Filed 07/30/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Defendants shall file a responsive pleading on or before August 13, 2021;

 3          2.      The scheduling conference set for August 31, 2021, is CONTINUED to October

 4                  1, 2021, at 10:30 a.m. in Courtroom 9; and

 5          3.      The parties shall file a joint scheduling report seven (7) days prior to the

 6                  scheduling conference.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        July 30, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
